DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 6-11, filed November 24th, 2021, with respect to 112 and prior art rejections have been fully considered and are persuasive.  The 112 and prior art rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly registration number 30,293, on January 25th, 2022.
The application has been amended as follows: 
(Currently amended)  A construction machine comprising:
an engine that is mounted on a vehicle body and serves as a prime mover; 
a hydraulic pump that is driven by the engine and delivers pressurized oil;

a gate lock lever that is provided in an entrance of a driver’s seat of the vehicle body and is configured to switch to a lock position prohibiting a drive of the hydraulic actuator and a lock release position allowing the drive of the hydraulic actuator;
a controller configured to have an idling stop function of automatically stopping the engine upon an idling stop condition in which the gate lock lever is in the lock position, continued drive of the engine is not necessary 
a horn switch configured to, upon operation thereof, cause a horn to generate a sound to the surroundings of the vehicle body,
wherein the controller is configured to:
after the engine is automatically stopped by the idling stop function, the gate lock lever is in the lock position defining a restart condition of the engine,
in a case where an elapsed time after the engine is automatically stopped by the idling stop function does not reach a preset restart standby time, cause the horn to generate a sound in a state where the horn switch is operated and the gate lock lever is in the lock position and determine whether an elapsed time after the horn switch is operated and the engine restart condition is satisfied is equal to or more than a preset restart preparation time 
in a case where the elapsed time after the engine is automatically stopped by the idling stop function has reached the restart standby time without the horn switch being pressed down, stop a power supply of the vehicle body.

(Canceled).

(Previously presented)  The construction machine according to claim 1, further comprising:
a cab in which the driver’s seat is disposed; and 
a display disposed in the cab that is coupled to the controller,  
wherein the controller is configured to cause the display to display information indicating an effect of waiting for an operation of restart of the engine in a case where the elapsed time after the engine is automatically stopped by the idling stop function does not reach the restart standby time.

(Previously presented)  The construction machine according to claim 1, further comprising:	
a cab in which the driver’s seat is disposed; and 
a display disposed in the cab that is coupled to the controller,
wherein the controller is configured to cause the display to display information indicating an operation procedure of performing the restart of the engine in a case where the elapsed time after the engine is automatically stopped by the idling stop function does not reach the restart standby time.

(Previously presented)  The construction machine according to claim 1, further comprising:
a cab in which the driver’s seat is disposed; and 
a display disposed in the cab that is coupled to the controller, 
wherein the controller is configured to cause the display to display information indicating a preparation until the engine restarts in a case where the elapsed time after the horn switch is operated does not reach the restart preparation time.

(Original)  The construction machine according to claim 1, wherein

the horn switch is provided in a tip end of a lever configuring the operation lever device.	 
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Asakage et al. (JP-2003307142; already of record from IDS; hereinafter Asakage) in view of Kamon et al. (US 20060179830; already of record from IDS; hereinafter Kamon) is the closest prior art of record.  Asakage in view of Kamon teaches of a construction machine comprising:
an engine that is mounted on a vehicle body and serves as a prime mover; 
a hydraulic pump that is driven by the engine and delivers pressurized oil;
a hydraulic actuator driven by the pressurized oil delivered from the hydraulic pump;
a gate lock lever that is provided in an entrance of a driver’s seat of the vehicle body and is configured to switch to a lock position prohibiting a drive of the hydraulic actuator and a lock release position allowing the drive of the hydraulic actuator;
a controller configured to have an idling stop function of automatically stopping the engine upon an idling stop condition in which the gate lock lever is in the lock position, continued drive of the engine is not necessary and the idling stop condition lasts for a specified time; and
a horn switch configured to, upon operation thereof, cause a horn to generate a sound to the surroundings of the vehicle body,
wherein the controller is configured to:
after the engine is automatically stopped by the idling stop function, the gate lock lever is in the lock position defining a restart condition of the engine,

in a case where the elapsed time after the engine is automatically stopped by the idling stop function has reached the restart standby time without the horn switch being pressed down, stop a power supply of the vehicle body.
However, Asakage in view of Kamon does not teach of determine whether an elapsed time after the horn switch is operated and the engine restart condition is satisfied is equal to or more than a preset restart preparation time, and upon determining the elapsed time after the horn switch is operated is equal to or more than the preset restart preparation time, restart the engine.  It is noted that Asakage in view of Kamon does teach of restricting movement of the machine until a threshold period of time after a horn signal is inputted, however this is not the same as turning the engine on.  
In regards to claims 3-6, the claims are dependent upon allowable claim 1 and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arshad (US 20080077299) teaches of preventing an engine from being restarted for a period of time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663